Wood, J., (dissenting). First. The court should have given prayer for instruction No. 6 requested by appellant, which is as follows: “If the plaintiff knew that Bryant was not a point at which defendant kept an inspection, and plaintiff, either in entering or remaining in the service of the defendant,' had assumed the duty of inspecting or seeing for himself at such a point that the grab-irons on cars delivered there to defendant by another line were safe and failed to do so, but attempted to use the grab-iron without ascertaining whether it was safe or not, and fell and was injured, your verdict should be for the defendant.” And the court should have refused instruction No. 5 given at the request of appellee, which reads: “The plaintiff is required to use ordinary care for his own safety, but this does not include inspection of the cars and appliances for defects; that duty being upon the defendant, and the law permitting the plaintiff to rely upon the defendant for the performance of that duty for his safety. The plaintiff is only required, in the exercise of ordinary care, to take notice of such defects and dangers as are patent to ordinary observation without the inspection which the law requires at the hands of the defendant.” This ruling of the court in refusing prayer No. 6 for appellant and in giving prayer No. 5 for appellee took away from the jury the question as to whether or not it was the duty of appellee in the exercise of ordinary care for his own safety to have ■inspected the cars at Bryant junction. The court, in other words, told the jury, as matter of law, that it was the duty of appellant to have -made the inspection, and that such duty did not devolve upon appellee. Now, Mr. Murphy, superintendent for appellant on the Arkansas Division, testified as follows: “It is a rule and understood that trainmen will know that a car is safe to handle before they take it at points where inspectors are not maintained.” “Bryant junction is such a point. The business done there will not warrant keeping an inspector. Some days we may get ten cars, and then we may not get a car for a week. The business done there does not justify it. That is covered by the rules.” He further testified that the Bauxite & Northern Railroad was “an entirely independent railroad, and it was operated as such between junctions with the Rock Island and appellant. The car on which Webster was injured was a Rock Island car, that was the system to which it belonged or with which it was affiliated, and the Bauxite & Northern connects with that railroad as well as with t'he Iron Mountain. The Bauxite & Northern has no cars of its own. It runs from the Iron Mountain and the Rock Island out to the mines for the purpose of getting the ore. All the cars that we handle are cars of our own road or some other road that goes in there. We get cars from wherever traffic takes them.” Witness McDonald testified that “there is a little independent railroad that juts out there a mile and a half from Bryant, the Bauxite & Northern.” He believed that this independent railroad had a connection with the Rock Island. He “knew there was no car inspector maintained at that junction.” Witness Farrabee testified: Fie was conductor on the train from which Webster fell. “The Bauxite & Northern connects with the Iron Mountain. They have two miles of track that connects with our main line, and also with the Rock Island. I was instructed that day to pick up those cars. They came from the mines on the Bauxite & Northern. I can’t say whether we delivered the car there or whether the Rock Island delivered it. It belongs to the Rock Island.” Appellee himself testified about the existence of Bauxite and the Bauxite Spur. He admitted that he knew of the existence of it. He had heard that appellant had built a spur out in order to get part of the stuff that had been going to the Rock Island, -but. knew nothing about who owned the property. He knew that there was no inspector at Bryant; had never seen any there; had always worked for companies that had car repairers to receive or reject them; he had been working on the local through Bauxite Junction for two months, and knezv that no inspector zvas maintained. Appellee testified, in giving his explanation of the rules of the company requiring the trainmen to know that all grab irons, etc., were safe, that it was their duty to take notice of “all possible defects;” and, proceeding, the following occurred: “Q. • Mr. Webster, the rule does not say that every engineer and every fireman and every brakeman is to examine every grab' hold, does it? A. Yes, sir; all. You shall examine it before you use it. Q. Do you understand that you are required to know that all brake wheels, dogs, grab irons, hand holds, steps, and all other appliances are secure and in safe condition before using same? That is the question the company asked you and you stated yes. Is there anything in that question about inspecting? A. You have got to see to know, and you can not know without inspecting, and therefore it’s a case of -inspecting when it comes to the show down.” The court could not withhold instructions appropriate to any theory of the cause sustained by competent evidence. Smith v. State, 50 Ark. 549. “It is error to refuse to give a specific instruction clearly applying the law to the facts of the case, even though the law in a general way is covered by the charge given, unless it appears that no prejudice has resulted.” Western Coal & Mining Co. v. Moore, 96 Ark. 206. The court, in refusing prayer No. 6 for appellant and in giving .instruction No. 5 for appellee, absolutely ignored the above testimony, and treated the Bauxite & Northern as if it belonged to the appellant and was operated solely by appellant. It was a vital issue in the case as to whether the Bauxite & Northern was an independent railroad and operated as such, for, if it was, then it became the duty .of appellee to make inspection of the cars for his own safety, and appellant owed him no duty whatever to make inspection for him. Although appellee testified that he did not know of this rule of the company requiring employees to make inspection of the cars for their own safety at junction points with other railroads, yet his own testimony shows that lie had been working at Bauxite & Northern junction with appellant for two months. He was a railroad employee of long experience. He knew that no inspector was maintained at Bryant junction. His own testimony shows familiarity with the rules of the company as to the duty of employees to make inspection, and Mr. Murphy testified that it was understood that the employees were to make inspection for themselves at such points. It was, to say the least of it, a question for the jury under the above testimony which we have quoted from the record to say whether or not appellee knew that the Bauxite & Northern was an independent railroad, and whether or not it was the duty of appellee to make inspection of the car on which he'was injured for his own safety. Conceding that-there was evidence on the part of appellee to warrant the contrary conclusion, still appellant, under the law, certainly had the right to have its theory of the evidence as above set out presented to the jury, and it was impossible for it to have had a fair tidal without it. It is palpable error to assume, as an undisputed fact, that appellant handled only the cars that it sent in to the mine. ■While witnesses say it handled the cars it sent in, none of them say that these were the only cars it handled, and the testimony quoted above tends to show that it might have handled cars that had been delivered to the Bauxite & Northern by the Rock Island. It was a Rock Island car, and appellant handled traffic from wherever it was received. The question was for the jury. Second. The purported deposition of Dr. C. E. Bentley, and his deposition considered as the deposition of Dr. Barlow, should have been suppressed. The deposition was not written or read in the presence of the witness. It was not signed by the witness. It was not sealed and mailed or delivered by the officer taking the same. It was not published by the clerk. There is no certificate of the officer showing that it was written in his presence, and no certificate showing that the signature of the witness to the purported deposition was waived. These' are positive requirements of the statute that cannot be waived except by written agreement signed by the attorneys representing the respective parties at the taking of the depositions, or by oral agreement about which there is no controversy. And, as to waiver of the signature of the witness, there could be no evidence introduced as to that in the absence of the certificate of the officer before whom the deposition was taken showing that the signature of the witness had been waived. (1) Where there has been no compliance with the requirements of the statute, and no written waiver thereof, and the attorneys differ upon the question as to whether or not there has been a waiver by oral agreement of such requirement, the trial court cannot determine ’the controversy by calling the attorneys to testify pro and con concerning it. The reason is obvious. The trial court must not be allowed to inaugurate a swearing match between the reputable attorneys that practice before it in order to settle disputes of this kind. It cannot do so without bringing the administration of justice into contempt. The very decision that it must make between the attorneys, who are officers of the court and who are sworn to uphold the law, brings that law into disrepute. To illustrate by the record here: P'rank Pace, attorney for the plaintiff, testified: “The agreement that was entered into with reference to the taking of the depositions was that all objections to the materiality or irrelevancy or competency of the testimony should not be urged before the officer taking the depositions, but might be urged before the court at the time the depositions were to be read, and that all formalities in connection with the taking of the depositions, transmittal of the same, the matter of signing, etc., should be waived by both parties. The agreement was not reduced to writing while I was in the room, and I know nothing of the agreement.” And Jeff Davis, also attorney for the plaintiff, testified: “It was stated among all of us that all formalities as to the taking of depositions were waived.” On the other hand, Lovick Miles, attorney for the defendant, testified: “There was not a word said that could be construed into a suggestion as to the waiver of formalities in taking or the formalities in transmission of this deposition or any deposition taken that day. There was not any mention of that subject by any party. There was no reference made to the formalities in the taking or the formalities of transmission of these depositions; witness stating he noticed there was no agreement made, as is usually the case, and made a mental note of the fact; figuring that, in view of the time, it was doubtless the purpose of counsel to bring the depositions in person to the court, and, if they did so and it became necessary, counsel for defendant would raise the question.” Now, the court could not believe and accept the testimony of the witnesses for one side without disbelieving and rejecting the testimony of the witness for the other side. There was no middle ground, and no room for mistake, and the witnesses presumably were equally worthy of credit. How could the court settle a controversy of this kind without arbitrarily calling in question the credibility of an attorney or attorneys practicing before it? This subjects the attorney whose word is not received by the court to unnecessary humiliation, and tends also to arouse in him, if he be a man of truth and honor, indignation towards and contempt for the judge who has refused to believe him. “It must be conceded that the standing and reputation of counsel for fairness and honorable conduct and his real or apparent standing with the court has great weight with the jury in determining the importance to be attached to the evidence introduced by such attorney, as well as to his argument in discussing such evidence. If the jury foe of the opinion that the counsel is a man who, in the defense of a suit, would resort to questionable and dishonorable methods to gain advantage, they would naturally expect the same conduct in the presentation of the evidence and in the argument of the same.” Tuttle v. State, 83 Ark. 379. This practice tends to destroy that mutual respect and confidence that the court and members of the bar must have towards each other, and which is essential in the orderly administration of justice. The court by its decision virtually brands the attorney against whom he decides as a perjurer, while the attorneys in whose favor he decides are thereby pronounced men of honor and truth. The due administration of justice forbids that the trial court should make such invidious distinction between the attorneys who must practice before it. Such rulings must inevitably create a prejudice in the minds of the jurors who may be impaneled to try .the cause. For the regular panel is usually present when such controversies are settled, and there is nothing to show that it was absent when the ruling herein complained of was made. The requirements of the statute in the matter of taking depositions are plain. The court must see that these are duly observed or else waived by acts of the parties or their attorneys about whioh there is no dispute. The law does not contemplate that the court shall array attorneys against each other in a swearing contest to settle a 'controversy between them as to whether or not there was a waiver by oral agreement of the statutory requirements. This, it seems, the court did in the present case. For the record recites: “Thereupon the depositions of C. E- Bentley and Mr. J. Barlow having been filed in open court by the Hon. Jeff Davis, of counsel for plaintiff, defendant filed its motion to suppress, said motion being in the following words and figures (here follows the motion setting up the statutory requirements and alleging they had not been complied with). Then the record recites: “The court thereupon had counsel, Jeff Davis and Frank Pace, for plaintiff, and Lovick P. Miles, for defendant, sworn, and upon said motion the following testimony was heard.” Then follows the testimony. In passing upon the motion to suppress, when the court ascertained that the depositions had not been taken and transmitted as the statute requires and that the attorneys differed as to whether or not there had been a waiver of the requirements of the statute, and that there was no written waiver signed by attorneys for both sides, then the court should have suppressed the depositions and allowed the plaintiff to retake same. There was no other course for the court to pursue. This could not have prejudiced the rights of either, but would have preserved the rights of both. Instead of doing this, the court, without any request therefor from either side, put the attorneys on the witness stand, and arbitrarily accepted the testimony of the attorneys on the one side, and arbitrarily rejected the testimony of the attorney on the other side. In my opinion a waiver cannot be established in this manner. To constitute a waiver, there must be no doubt about the existence of the fact upon which the waiver is predicated. But where credible witnesses on the one side swear that there was an oral agreement to waive formalities and a witness equally credible on the other side swears that there was no such oral agreement, it is impossible for the court to determine that the waiver was proved beyond doubt, and it should, in such cases, leave the attorneys where it finds them by' suppressing the purported deposition for noncompliance with the statute, and, as I have stated, give leave to retake. (2) The court should not have called for and permitted oral testimony for the further reason that such testimony enlarged and changed the effect of the written agreement concerning the deposition of Dr. C. E. Bentley. The stipulation was as follows: “The foregoing deposition of Dr. C. E. Bentley was taken and notation of objections and exceptions by plaintiff and defendant, before the notary, not made, it being understood and agreed that all objections and exceptions to any part of direct or cross examination may be made and submitted to the court when the deposition is offered. “It is further agreed that, in the event Dr. M. J. Barlow is not present at the trial of this case, that his testimony, if present, would be substantially the same as that of Dr. Bentley.” This stipulation contains no waiver of the statutory requirements as to transmission, signing, etc. The court permitted such waiver to be proved by parol. “Parol evidence is not admissible to vary the terms of a valid written stipulation.” 36 Cyc. 1298, note. The evidence does not warrant the conclusion that there were two separate stipulations concerning the deposition of Dr. C. E. Bentley, one oral and the other written. Frank Pace testified as follows: “Q. At what particular time of the examination of Dr. Bentley did the agreement take place? A. Soon after he began to testify'. Q. You told the court there was an agreement to waive all formalities as to the taking of the depositions ? A. There was; all formalities as to the matter of taking and signing, etc. Q. How many' agreements did we make during the taking of the depositions? A. Only two that I know of. Q. . Did we make two separate agreements ? A. Yes, sir; the agreement with reference to Doctor Barlow’s and the other one that was made before the taking of the deposition. Q. Now, as to the agreement as to Dr. Barlow’s being substantially the same? A. It didn’t come up until after Dr. Bentley’s had been given. It was at a different time. Q. Now, there was one other agreement made? A. Yes, sir. Q. Do you recall what preceded the agreement as to not making objections in the presence of the notary as to the competency and relevancy of the testimony? A. I think that soon after we beg'an to take dqiositions you asked would it be necessary to object formally before the notary to any testimony that you thought was irrelevant or incompetent, and we told you that we would agree with you that that was not necessary. It was there in connection with that agreement that we entered into to waive all formalities in connection with the taking of the depositions, certifying of the same and the transmission of the same.” Jeff Davis testified: “Mr. Pace began the examination of Dr. Bentley. They had gone some little distance in taking the deposition when I began to ask some questions, and then it was that Mr. Miles-asked what is your rule here about objections? Do you object before the notary and have the objections noted, or can we do that before the court? I stated that is all right, and Mr. Miles then stated well, we can have a little agreement to that effect as to the objections to the competency of the testimony. * * * I suggesed to Mr. Miles that he agree that the testimony of Dr. Barlow would be substantially the same as that of Dr. Bentley, and after some little time he agreed to that. I started to dictate that agreement as to Dr. Barlow’s testimony, and my recollection is that Mr. Miles took the matter away from me and dictated the agreement that you see.” The above testimony shows clearly that there was only one agreement between the attorneys for appellant and appellee concerning the purported deposition of Dr. Bentley. Whatever the oral agreement between them may have been, when they afterwards reduced the agreement to writing, oral evidence of what occurred at or before the time was inadmissible to contradict, vary, or enlarge it. In other words, the same rule applies to stipulations of this kind as governs written contracts. Fields v. Watkins, 5 Ark. 672; Quertermous v. Kennedy, 29 Ark. 544; Turner v. Baker, 30 Ark. 186; Haney v. Caldwell, 35 Ark. 156; Richardson v. Comstock, 21 Ark. 69; Anderson v. Wainwright, 67 Ark. 62; Colonial & U. S. Mortgage Co. v. Jeter, 71 Ark. 185. (3) The court by permitting oral testimony to prove that the parties had waived the signature of the witness to the deposition nullified the statute. Section 4 of the act of May 11, 1905, is as follows: “That if the deposition is written by a stenographer, the witness may appear before the officer taking the same after the deposition has been transcribed and sign the same. Provided, the parties to the suit may at the time of taking waive the witness’ signature. Provided, further, that if the signature is waived by the parties, the officer before whom the same is taken must so certify.” The purported deposition of Dr. Bentley was written by a stenographer, but he did not sign the same, and the officer before whom it was taken does not certify that the signature was waived by the parties. But the lower court held, and this court now holds, that the certificate of' the officer was not necessary. This holding, it seems to me, ignores the positive mandate of the law. For the act says if the signature is waived, the officer “must so certifyThe language is mandatory, and intended to be so by the law-making power. The Legislature, having under consideration the subject of the waiver of the signature of the witness, enacts that it can be done, and provides the only way that it can be established when it is done is by the certificate of the officer before whom the deposition was taken. Where the fact of waiver is controverted, as it is here, then the only way by which it can be proved under the above statute is by the certificate of the officer. We cannot substitute another mode instead of that provided by the Legislature without assuming legislative prerogatives and violating one of the plainest of all the rules for the construction of statutes and governing the conduct of courts towards the coordinate, legislative department. “Where that which is directed to be done is within the sphere of legislation, and the terms used clearly express the intent, all reasoning derived from the supposed inconvenience, or even absurdity, of the result is out of plac'd. It is not the province of the courts to supervise legislation, and keep it within the bounds of propriety and common sense.” . “The exercise of the power of the Legislature cannot be restrained or varied by the courts to subserve convenience, to relieve from hardships or from requirements that seem unreasonable or even absurd, where the language is plain and unambiguous.” Little Rock v. North Little Rock, 72 Ark. 195; Woodson v. State, 69 Ark. 521; Conrad v. State, 65 Ark. 559; Railway Co. v. B’Shears, 59 Ark. 237; Sims v. Cumby, 53 Ark. 421; Springfield, etc., Ry. Co. v. Lambert, 42 Ark. 121; Bennett v. Worthington, 24 Ark. 487. Courts can not legislate even to set aside unreasonable and absurd statutes in order to subserve the principles of justice and humanity. Sims v. Cumby, supra. But the statute under consideration was passed to secure the accuracy and preserve the integrity of testimony taken by deposition, and thereby to protect parties litigant, their attorneys and the court, from any possible imposition or fraud. It therefore serves a most wise and useful purpose. If the requirements of the statute are observed, it would be impossible for any fraud to be perpetrated by the changing of testimony after it was taken or by manufacturing evidence. For a fraud of that kind under the requirements of the statute could not escape detection. But, under the rule established by the lower court and sanctioned by this court, testimony wholly simulated could be produced on the day of the trial under the guise of a deposition taken by alleged agreement whereby all formalities and statutory requirements for taking, signing, transmitting, etc., were alleged to have been waived; and, if the waiver were denied, it would be possible for oral testimony, equally false and simulated, to be brought forward to prove it. Thus parties and their attorneys who were honest and truthful would be entirely at the mercy of a designing and unscrupulous adversary. Hence, the policy of the law as expressed in the statute under consideration positively requires the waiver, if made, to be proved by the highest character of written evidence, towit: the certificate of the officer. By requiring that the proof must be made in this way, the Legislature, of course, forbade that it could be done in any other. The Legislature for the first time was creating the right to take the depositions in short-hand and regulating that right. Sections 3 and 4, act of May 11, 1905. “Since the statute creates and regulates, there is no ground for claiming or proceeding except according to it.” “Where authority is given to do a particular thing, and the mode of doing it is prescribed, it is limited to be done in that mode; all other modes are excluded.” The doctrine of expressio unius est exclusio alterius applies with full force. Lewis’ Sutherland, Stat. Con. § § 491, 92 and cases cited in note. Where a statute or rule of court requires that stipulations between parties or their attorneys shall be in writing, the authorities are unanimous that no oral stipulation made out of court will be regarded, except in so far as it is not controverted. 4 Wigmore on Evidence, § 2594; Shippen v. Bresh, 1 Dall. (Pa.) 251; Hess v. La Junta, etc., Co., 25 Col. 515, 55 Pac. 728; Broom v. Wellington, 1 Sandf. N. Y. 665; Beem v. Greene, 2 Caine 94; Clark v. Dekker, 43 Kans. 692; Evans v. State Nat. Bank, 19 Fed. 676; Parker v. Root, 7 Johns. 320; Dubois v. Roosa, 3 Johns. 145; Huff v. State, 29 Ga. 424; Reece v. Mahoney, 21 Cal. 305; Patterson v. Ely, 19 Cal. 29; Texas & P. Ry. Co. v. Boggs, 30 S. W. 1089; Kent v. Green, 62 N. W. (Neb.) 71; American Saddle Co. v. Hoff (U. S. Cir. Court, Mass.), Federal Cas. No. 360; Woodruff v. Fellows, 35 Conn. 105; Fernald v. Ladd, 4 N. H. 371; Dunkling v. Whitlaw, 1 McCord (S. C.), 492; Roberts v. Partridge, 118 N. C. 355; Taylor v. Chicago, M. & S. P. Ry. Co., 80 Ia. 431, 46 N. W. 64; Hardin v. Iowa Ry. & Const. Co., 78 Ia. 726, 43 N. W. 543; Louisville, N. A. & C. Ry. Co. v. Boland, 70 Ind. 595; Morse v. Budlong, 38 Pac. (Col.) 59; Ransom v. Peters, 2 Ala. 647; Kent v. Green, 43 Neb. 673; Bradford v. Downs, 49 N. Y. Suppl. 521; Birdwell v. Cox, 18 Tex. 535; Palatka & I. R. Rd. Co. v. State, 11 Am. State Rep. (Fla.) 395; Gulf, C. & S. F. Ry. Co. v. King, 80 Tex. 681. The above cases, cited in the brief of counsel for appellant, are conclusive of the question under consideration. If there was a waiver of the signature of the witness (Dr. Bentley) as alleged, it was but a stipulation of counsel to that effect out of court, and such a waiver, the statute says, must be proved by the certificate of the officer before whom the deposition is taken. The statute being for the benefit of the parties, they may waive it. But where the question is whether they have waived it — the one asserting and the other denying — then the only way to prove it is the way prescribed by the statute. For the errors indicated the judgment should be reversed and a new trial granted. Having reached this conclusion, we need not discuss the question of the excessiveness of the verdict. Hart, J., concurs in this opinion.